           Case 2:19-mc-00130-KJM-KJN Document 16 Filed 01/21/21 Page 1 of 3



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:19-MC-00130-KJM-KJN
12                  Plaintiff,                        STIPULATION AND ORDER EXTENDING TIME
                                                      FOR FILING A COMPLAINT FOR FORFEITURE
13          v.                                        AND/OR TO OBTAIN AN INDICTMENT
                                                      ALLEGING FORFEITURE
14   APPROXIMATELY 10.6396908 BITCOIN,
15   APPROXIMATELY 8.414561 LITECOIN,
16   APPROXIMATELY 1.5639 ETHEREUM,
     AND
17
     APPROXIMATELY 0.5187177 BITCOIN,
18
                    Defendants.
19

20          It is hereby stipulated by and between the United States of America and potential claimant

21 Gabriel Alva (“claimant”), by and through their respective counsel, as follows:

22          1.      On or about May 23, 2019 and May 25, 2019, the Homeland Security Investigation

23 (“HSI”) seized the above-referenced defendant cryptocurrency pursuant to a Federal search warrant and

24 consent (hereafter collectively “defendant cryptocurrency”).

25          2.      Under 18 U.S.C. §§ 983(a)(1)(A)(i)-(iv), and 983(a)(3)(A), the United States is required to

26 send notice to potential claimants, file a complaint for forfeiture against the defendant cryptocurrency, or

27 obtain an indictment alleging that the defendant cryptocurrency is subject to forfeiture within ninety days

28 of seizure, unless the court extends the deadline for good cause shown or by agreement of the parties.
                                                         1
                                                                               Stipulation and Order to Extend Time
           Case 2:19-mc-00130-KJM-KJN Document 16 Filed 01/21/21 Page 2 of 3



 1 That deadline was August 21, 2019.

 2          3.      By Stipulation and Order filed August 28, 2019, the parties stipulated to extend to

 3 November 19, 2019, the time in which the United States is required to file a civil complaint for forfeiture

 4 against the defendant cryptocurrency and/or to obtain an indictment alleging that the defendant

 5 cryptocurrency is subject to forfeiture.

 6          4.      By Stipulation and Order filed November 25, 2019, the parties stipulated to extend to

 7 February 17, 2020, the time in which the United States is required to file a civil complaint for forfeiture

 8 against the defendant cryptocurrency and/or to obtain an indictment alleging that the defendant

 9 cryptocurrency is subject to forfeiture.

10          5.      By Stipulation and Order filed February 19, 2020, the parties stipulated to extend to April

11 17, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

12 defendant cryptocurrency and/or to obtain an indictment alleging that the defendant cryptocurrency is

13 subject to forfeiture.

14          6.      By Stipulation and Order filed April 22, 2020, the parties stipulated to extend to June 16,

15 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

16 defendant cryptocurrency and/or to obtain an indictment alleging that the defendant cryptocurrency is

17 subject to forfeiture.

18          7.      By Stipulation and Order filed May 28, 2020, the parties stipulated to extend to July 31,

19 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

20 defendant cryptocurrency and/or to obtain an indictment alleging that the defendant cryptocurrency is

21 subject to forfeiture.

22          8.      By Stipulation and Order filed July 22, 2020, the parties stipulated to extend to October

23 29, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

24 defendant cryptocurrency and/or to obtain an indictment alleging that the defendant cryptocurrency is

25 subject to forfeiture.

26          9.      By Stipulation and Order filed November 4, 2020, the parties stipulated to extend to

27 January 27, 2021, the time in which the United States is required to file a civil complaint for forfeiture

28 against the defendant cryptocurrency and/or to obtain an indictment alleging that the defendant
                                                       2
                                                                                Stipulation and Order to Extend Time
           Case 2:19-mc-00130-KJM-KJN Document 16 Filed 01/21/21 Page 3 of 3



 1 cryptocurrency is subject to forfeiture.

 2          10.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

 3 to April 27, 2021, the time in which the United States is required to file a civil complaint for forfeiture

 4 against the defendant cryptocurrency and/or to obtain an indictment alleging that the defendant

 5 cryptocurrency is subject to forfeiture.

 6          11.     Accordingly, the parties agree that the deadline by which the United States shall be

 7 required to file a complaint for forfeiture against the defendant cryptocurrency and/or to obtain an

 8 indictment alleging that the defendant cryptocurrency is subject to forfeiture shall be extended to April

 9 27, 2021. This is the parties’ eight stipulation to extend the deadline. While the court approves the

10 stipulation, a future stipulated extension must be accompanied by a clear showing of good cause

11 supported by a specific statement of reasons.

12 Dated: 1/20/2021                                       McGREGOR W. SCOTT
                                                          United States Attorney
13
                                                   By:    /s/ Kevin C. Khasigian
14                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
15

16 Dated: 1/20/2021                                       /s/ Stephen Kahn
                                                          STEPHEN KAHN
17                                                        Attorney for potential claimant
                                                          Gabriel Alva
18
                                                          (Signature authorized by email)
19

20

21          IT IS SO ORDERED.

22 Dated: January 21, 2021

23

24

25

26

27

28
                                                          3
                                                                                Stipulation and Order to Extend Time
